                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                  3:95-cr-5-FDW-1

UNITED STATES OF AMERICA,           )
                                    )
                                    )
                                    )
      vs.                           )
                                    )                         ORDER
MARC PIERRE HALL,                   )
                                    )
            Defendant.              )
____________________________________)


       THIS MATTER is before the Court on its own motion and on several pro se Motions filed

by the Defendant.

       On February 7, 2020, the Court ordered the Government to show cause why relief should

not be granted on several pending pro se Motions in which Defendant sought, inter alia, the

representation of counsel. (Doc. No. 1017); see (Doc. Nos. 989). The Office of the Federal Public

Defender entered an appearance for Defendant on February 26, 2020, (Doc. No. 1019), and moved

to stay this action pending further review of the case and to allow counsel to discuss the case with

Defendant, (Doc. No. 1020). On March 16, 2020 the Court granted defense counsel’s unopposed

Motion a stay the case for 60 days to allow counsel to file a further motion or a status report. (Doc.

No. 1021). Defendant subsequently filed pro se Motions in which he appears to indicate that he

does not desire the representation of counsel in this matter. See (Doc. Nos. 1023, 1025). Defendant

also filed what appears to be a Motion for Compassionate Release. (Doc. No. 1026).

       The Office of the Federal Public Defender is hereby instructed to confer with Defendant

and include in its response to the show cause order whether Defendant consents to continued


                                                  1



        Case 3:95-cr-00005-FDW Document 1027 Filed 04/30/20 Page 1 of 2
               representation or whether counsel will be moving to withdraw from further representation.

                         IT IS, THEREFORE, ORDERED that the Office of the Federal Public Defender shall

               file a Notice within twenty (20) days of this Order informing the Court of the status of its

               continued representation in this case.

                         IT IS FURTHER ORDERED that the Government shall respond to the Motion for

               Compassionate Release (Doc. No. 1026). The Government shall have sixty (60) days from the

               date of this Order to file its response with the Court. The Government shall advise the United

               States Probation Office if the Government believes a supplemental Presentence Investigation

               Report will be required.

                         IT IS SO ORDERED.

Signed: April 29, 2020




                                                              2



                         Case 3:95-cr-00005-FDW Document 1027 Filed 04/30/20 Page 2 of 2
